MEMORANDUM **
Terrance Lamont Cooper appeals pro se the district court’s judgment denying his petition for modification of sentence, pursuant to 18 U.S.C. § 3582(c)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s judgment for abuse of discretion, see United States v. Sprague, 135 F.3d 1301, 1304 (9th Cir. 1998), and we affirm.
United States Sentencing Guidelines Amendment 599, concerning the application of specific offense characteristics when a weapon was used, does not provide grounds for modifying appellant’s sentence, because he was sentenced pursuant to statute to a mandatory minimum sentence of seven years. Accordingly, his sentence is not affected by Amendment 599, and the district court properly denied appellant’s motion. See 18 U.S.C. § 3582(c)(2) (allowing modification when a sentence was “based on a sentencing range that has subsequently been lowered”); United States v. Townsend, 98 F.3d 510, 513 (9th Cir.1996) (per curiam) (affirming the denial of a motion to modify when the amendment at issue had no effect on the defendant’s sentencing range).
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. All outstanding motions are denied as moot.